Electronically Filed
                                                         Supreme Court
                                                         SCWC-11-0000585
                                                         15-MAY-2013
                           SCWC-11-0000585
                                                         11:48 AM
          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.

        TEVITA UNGOUNGA, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-11-0000585; CR. NO. 10-1-1738)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
      (By: Nakayama, Acting C.J., Acoba, and McKenna, JJ.
 Circuit Judge Browning, in place of Recktenwald, C.J., recused,
   and Circuit Judge Nacino, in place of Pollack, J., recused)

          Petitioner/Defendant-Appellant Tevita Ungounga’s
application for writ of certiorari filed on April 2, 2013, was
filed more than thirty days after the filing of the ICA’s
December 18, 2012, judgment on appeal.      The application is
untimely and thus, this courts lacks appellate jurisdiction.         See
Hawai#i Revised Statutes § 602-59(c) (Supp. 2011); Hawai#i Rules
of Appellate Procedure Rule 40.1(a).      Therefore,
          IT IS HEREBY ORDERED that the application for writ of
certiorari is dismissed.
          DATED:   Honolulu, Hawai#i, May 15, 2013.
Walter J. Rodby                        /s/ Paula A. Nakayama
for petitioner
                                       /s/ Simeon R. Acoba, Jr.
Debbie L. Tanakaya
for respondent                         /s/ Sabrina S. McKenna

                                       /s/ R. Mark Browning

                                       /s/ Edwin C. Nacino